Title: From Thomas Jefferson to Antoine Louis Claude Destutt de Tracy, 5 November 1823
From: Jefferson, Thomas
To: Tracy, Antoine Louis Claude Destutt de


                        Dear Sir
                        
                    Nov. 5, 1823I cannot but have appeared remiss in my acknolmts of the several lres with which you have favored me, but the obstructions have been insuperable much sickness the accident of a broken arm, weakness of body and octogenary intertitude. no letters are more welcome to me than yours, and none should I answer more cordially  were my powers now equal to it. you have labored for us too much and too profitably in your writings to leave us willg defaulters. our translated edn of your Commentary on Montesquieu is now exhausted some time since and now difficult to be had,  but, the copyright has still 2. or 3. years to run, and the owner of it has been some time absent in S. America, so that no 2d edn can yet be published here. altho the original is now in our market, and satisfies best those who can read it in French, yet unless the English publicn should forestall us, an other edn will be called for here when lawful; and especially on the opening of our University in which  it will be the text book of the lectures of that class. it remains to be seen, when translated in England, whether the Edinburgh Review will take it up. two copies of our transln were sent them when published, but they chose to pass them  unnoticed. your Economie politique participates  with mr Say’s of the public  favor here, and they have nearly superseded Smith. informn in the last letter of M. de la Fayette that your eye sight has improved,  excites in me a hope that you  may be able to finish your last work, and fill up the Ideological circle in which you had made so great & happy a progress. I hope it for the benefit of a child of my old age, the University of Virginia, on the buildings of which we have been five years  engaged, and hope in a year more, the  patronage of our state continuing, to get it into operation. it’s misfortune will be that  identity of language will confine the choice of it’s Professors to the countries speaking our own. but it will still be your science which we shall get thro’  that medium.I  will say little to you of politics, of Spain & Italy and of the alliance of the Barbarious  Naples combined to rivet the body & the soul of man to the earth  as the sod which makes a part of it, but France! oh France! how shall we weep over  thy history from the day when Bonaparte entd with his schollaris the legislve hall until heaven shall have  poured out the whole phial of it’s wrath on the heads of  your Bourbons. Great, Greatest of  nations of what massacres, of what disolns, what subversions of states & govmts, of order and law human & divine, have you permitted yourself to be made the cruel instrument. with men enough in thy bosom to have saved Etc. of science almost above human, of the most exacted benevolence the purest virtue, [to have saved Sodom & Gomorrah] thou art still sinning on as if there were no god above  arrest it heaven! and  blot it from the memory of man! to recover from my rhapsody, I do hope that this crusade of tyrants against the rights of man is recieving it’s check in Spain, that it’s reaction will overwhelm it’s authors and bless the world at length with peace, freedom, & self govmt.I should have recd mr Donlds, as every one from you, with cordiality & every desire to be useful to him: but I have not year heard of him.  I pray you to use me on all occns &  to be assured at all times of my sincere esteem & high respect.